Bloodworti-i, J.
This case was tried by one of the judges of the municipal court of Atlanta, and a judgment rendered for the plaintiff. A petition for certiorari was sanctioned and the writ was issued, but upon a hearing of the case the certiorari was overruled. It is not claimed that any error was committed during the progress of the trial.’ There is some evidence to support the verdict. This case is controlled by the ruling in the case of Hixon v. Callaway, 5 Ga. App. 416 (2) (63 S. E. 518), where it was held that “this court will not disturb the finding of the trial court, acting without the intervention of a jury, on a question of fact, where there is some evidence to support the finding.” See High Co. v. Adams Express Co., 5 Ga. App. 863 (63 S. E. 1125); Anderson v. Anderson, 27 Ga. App. 515 (6) (108 S. E. 907).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.